NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IAN LAMONTE CORMIER,                            No. 19-56269

                Plaintiff-Appellant,            D.C. No. 5:19-cv-01151-SVW-
                                                AFM
 v.

RIVERSIDE COUNTY DISTRICT                       MEMORANDUM*
ATTORNEY OFFICE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      California state prisoner Ian LaMonte Cormier appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee after denying Cormier leave to proceed in forma pauperis (“IFP”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s interpretation and application of 28 U.S.C. § 1915(g), Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion its

denial of leave to proceed IFP, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990). We affirm.

      The district court did not abuse its discretion by denying leave to proceed

IFP and properly dismissed Cormier’s action after he failed to pay the filing fee

because at least three of Cormier’s prior federal actions or appeals qualified as

“strikes” under the Prison Litigation Reform Act (“PLRA”) and Cormier failed to

allege that he was “under imminent danger of serious physical injury.” 28 U.S.C.

§ 1915(g) (requiring a prisoner who is otherwise barred from proceeding IFP under

the PLRA’s “three strikes” provision to show that he faces an imminent danger or

pay the filing fee); Andrews, 493 F.3d at 1055 (discussing imminent danger

exception).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or documents and facts not presented to the district court. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990).

      The Clerk will provide Cormier with courtesy copies of his filings at Docket

Entry Nos. 16, 17, 20. All other pending motions and requests are denied.

      AFFIRMED.


                                          2                                    19-56269